OPINION — AG — ** COURT FUND — STENOGRAPHER (COURT REPORTERS) — RECORDING (TAPE MACHINES) ** CLAIMS FOR SOUND RECORDING REPRODUCING MACHINES, OR FOR SUPPLIES OR REPAIRS FOR SUCH MACHINES, FOR THE USE BY THE COUNTY COURT STENOGRAPHER OR COURT REPORTER REFERRED TO IN 20 Ohio St. 316 [20-316] 20 Ohio St. 317 [20-317], 20 Ohio St. 318 [20-318] MAY 'NOT' LEGALLY BE PAID FROM THE COURT FUND PROVIDED FOR IN 62 Ohio St. 321 [62-321] (TAPE RECORDING MACHINES, EQUIPMENT) CITE: 20 Ohio St. 318 [20-318], 62 Ohio St. 323 [62-323], OPINION NO. JULY 19, 1952 — MORRIS (RICHARD M. HUFF)